Title: To James Madison from John Hamilton Robinson, 3 July 1815
From: Robinson, John Hamilton
To: Madison, James


                    
                        Watusco, 20 Leagues S.W. of Vera Crux,3rd. July 1815.
                        Sir,
                    
                    Inclosed I have the honor to transmit you the Constitution of the Mexican Republic, together with an address from the Representatives of the different Provinces to their Fellow Citizens and also a decree prescribing the

manner in which the Constitution shall be solemnized and promulgated, the perusal of which, from the Spirit of humility Candour and patriotism which it breathes, I am confident will afford you much pleasure.
                    I am thus far on my way to the supreme Congress of Mexico, on business of Public interest to this Republic, and knowing the lively interest which you feel towards the glorious efforts of this brave people in their exertions to shake off the chains of European Tyrany, I cannot therefore, deny myself the pleasure of communicating to you such information, relative to the present state of the Revolution, as I have been able to collect in the few days which I have been in the Country.
                    The Revolution within the last year has acquired more consistancy, order and Respectability than it had attained in the four preceeding years, which is soley to be attributed to the misfortunes and disasters which were experienced towards the close of the year 1813 and the begining of the year 1814. The Republican Junta, which is now stiled the Supreme Congress of Mexico, previous to that period had been kept under the controul of the commanding Generals, and in fact scarcely possessed the shadow of power, and even that was instituted by the Generals to please the people, and on which, in case of extreamity, they might cast the Burthen but the unfortunate result of two Battles, brought about eventually a most fortunate change in the aspect of the political horrizon of Mexico.
                    The Generals now discovered that something more substantial than a junta with an extreamly limited jurisdiction in Civil affairs, was required to support a drooping Cause or rather save a disponding party, who, by their tyrany, had in some degree, become unpopular; this fortunate moment was seized by the People, who by their Representatives instituted the Supreme Congress in its present state of good order with power to establish and controul the Civil and dictate rules for the Military authorities.
                    The numerical Military force of the Republic is at this time, less than it was formerly, it is notwithstanding much more formadable in effective force, because their Troops are now well diciplined well fed and cloathed and none are taken into the field but those who are well armed and experienc[e] has taught their officers some practical Knowledge in Military tactics. The Royal forces in the Vice Royalty are generally confined to their strong holds, from whence they cannot move except in large bodies and even then they are harrassed and sometimes intirely defeated.
                    At the moment when the constitution was to be formed and Representatives were required from the several provinces a grand political manoeuver was exercised with a view to silence all political and personal animosities between the Superior offic[e]rs of the Army and which had the desired effect. Generalisimo Morelos, Capt: General Ryon and four or five others of the superior grades were immediately chozen as Representatives in Congress by which their Military functions ceased, so that at this moment in

the field their Armies are commanded by Genls. of Division who are under the immediate controul of the Executive.
                    The Finances of the Republic have suffered many changes since the commencement of the Revolution and at several periods were very low, however the grand change which took place in their Military plans and operations drew with it a necessary and consequent reform in the Financial Systim, which begins to exhibit the most flattering effects.
                    The political enthusiism [sic] of the people to establish their independence remains unabated, and I have no hesitation in stating, that if the Republicans were furnished with the munitions of war, that one year would terminate the Revolution in which they have made so glorious an effort, and that with even the means which they already possess they will ultimately succeed although the war may be protracted to a more distant period.
                    On my return to N. Orleans, which will be about the first of Sept. I shall do myself the honor to write you more fully on this subject. I hope Sir, you will receive the most cincere salutations of your Obt. Hble. Servt.
                    
                        
                            John H. Robinson
                        
                    
                